DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on February 28, 2022.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 1-20 are currently pending and have been examined. Claims 1, 6, 9, 14, and 17 have been amended.  Claims 19 and 20 are newly added.
	Examiner note: Examiner is providing this corrective action to include the rejection of claims 19 and 20 under 35 U.S.C. 101. 

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
Regarding the rejections of claims 1-8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The previous rejections are maintained for the reasons set forth infra.
Regarding the rejection of claims 1-20 under 35 U.S.C. 101 as the claimed invention being directed to non-statutory subject matter, the previous rejection is maintained for the reasons set forth infra.
Applicant’s remaining arguments have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  Still, to offer further transparency as to Examiner’s interpretation of the claims, Examiner offers the following supplemental explanation: 
 With regard to the limitation of retrieving, by the assisting system, health data associated with the user, . . ., the health data retrieved from a user profile database associated with the assisting system, Pedley does not expressly state that the health data comprises at least one of: one or more health conditions associated with the user, one or more medical conditions associated with the user, or one or more medications associated with the user – however, this difference is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  The retrieving, by the assisting system, health data associated with the user from a user profile database associated with the assisting system would be performed the same regardless of the specific type of health data.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  The Examiner notes prior art made of record Minvielle (US PGP 2013/0269543), which is not relied upon but considered pertinent to applicant's disclosure, which discloses health data comprising one or more health conditions associated with the user and one or more medical conditions associated with the user. (Minvielle: [0388] Information module 100 may also contain information regarding the consumer of the nutritional substance. This information could include the consumer's medical history, current physical condition, including height, weight and BMI. Additional consumer information could include specific dietary needs, such as vitamin and mineral levels and food allergies. Additional consumer information could include food preferences, such as disliking cilantro or preferring well-cooked meat, or al dente pasta. Dietary preferences could also include whether the consumer is vegetarian, vegan, kosher, macrobiotic, gluten free, etc. Additional consumer information could include current dietary programs such as being on a diet, such as the South Beach diet, the Atkins diet, the Weight Watchers diet, or a diet provided by the consumer's physician.); Para [0433] (Nutritional substance information system 100 could track the nutritional substances consumed to track and manage the diets of consumers. For example, a consumer who is diabetic, allergic to gluten or on dialysis must manage the levels of certain chemicals in their blood for the dialysis to be effective. Nutritional substance information system 100 could track such information regarding nutritional substances being consumed. Additionally, nutritional substance information system 100 could provide information to consumer system 600 to assist in nutritional substance selection, including menu planning This could include not only suggestions as to nutritional substances to be consumed, but also nutritional substances that should not be consumed. Further, such information from nutritional substance information system 100 could allow consumer system 600 to suggest compromises in the selection of nutritional substances.)
With regard to the limitation of determin[ing] pre-stored nutrients relating to the set of nutrients, the pre-stored nutrients comprising at least one of a protein level or sugar level -- the pre-stored nutrients comprising at least one of a protein level or sugar level is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  The determining pre-stored nutrients relating to the set of nutrients would be performed the same regardless of the specific type of pre-stored nutrients.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claim 1 recites the limitation “determining, by the assisting system, that the selected product is suitable for the user upon identifying the expected first impact, wherein the expected second impact is different from the expected first impact” (emphasis added).  However, the claims do not actively recite identifying the expected first impact.   Accordingly, this “upon” limitation is merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  
Claims 2-8 depend from claim 1 and thus inherit the deficiencies of claim 1. 

Claim 8 recites the limitation “identifying the expected first impact when the matched pre-stored nutrients are expected to positively impact the one or more matched general health conditions; and identifying the expected second impact when the matched pre-stored nutrients are expected to negatively impact the one or more matched general health conditions.” (emphasis added).  However, the claims do not actively recite that the matched pre-stored nutrients are expected to positively impact the one or more matched general health conditions and do not actively recite that the matched pre-stored nutrients are expected to negatively impact the one or more matched general health conditions.   Accordingly, these “when” limitations are merely conditional and not necessarily performed.  Conditional language renders the claim indefinite because the metes and bounds of the limitations are unclear.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-8 are directed to a process; claims 9-16 and 20 are directed to a machine; and claims 17-19 are directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 9 and 17, recites the steps of: receiving, associated with a user, information relating to a set of nutrients associated with a selected product selected by the user; causing to display, the information and at least one of a name or an image, the at least one of the name or the image associated with the selected product; retrieving health data associated with the user, the health data comprising at least one of: one or more health conditions associated with the user, one or more medical conditions associated with the user, one or more medications associated with the user, or a health goal associated with the user, the health data retrieved from a user profile associated with the assisting; identifying pre-stored nutrients relating to the set of nutrients; analyzing the information based on a health effect of the pre-stored nutrients; identifying one of an expected first impact on the health data or an expected second impact on the health data; and determining that the selected product is suitable for the user upon identifying the expected first impact, wherein the expected second impact is different from the expected first impact -- these claims relate to certain methods of organizing human activity, particularly commercial interactions including advertising, marketing, and sales activities/behaviors.  Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
The limitations of the claims are not indicative of integration into a practical application. Taking the independent claim elements separately, the additional elements of performing the steps via an assisting system in a device, a device, an augmented reality (AR) technique, and a user profile database -- merely implements the abstract idea on a computer environment.  Additionally, taking the dependent claim elements separately, the additional elements of performing the steps using an image recorder and a barcode scanner also merely implement the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
Thus, claims 1-20 are directed to an abstract idea. 
Further, regarding the independent claims, the technical elements of performing the steps via an assisting system in a device, a device, an augmented reality (AR) technique, and a user profile database -- merely implement the abstract idea on a computer environment. Additionally, regarding the dependent claims, the technical elements of performing the steps using an image recorder and a barcode scanner also merely implement the abstract idea on a computer environment.  
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedley (US PGP 2014/0214618).

As per claim 1, Pedley teaches [a] method of assisting a user in real-time for selecting products, the method comprising: 
receiving, by an assisting system in a device associated with a user, information relating to a set of nutrients associated with a selected product selected by the user; (Pedley: Fig. 8; Para [0049] (FIG. 8 is a flowchart illustrating an exemplary process to provide nutritional information and suggested substitutions to a user. Process 800 operates within a portable computerized device and begins at step 802. At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions. In another embodiment, the device can include an optional healthy choice shopping mode, wherein the information and substitutions are offered only when the mode is activated. At step 806, the user selects or activates the healthy choice shopping mode. At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants standard information, then a display of a standard nutrition label or a display with the information from a standard nutrition label is provided at step 814 to the user. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.))
causing, by the assisting system, the device to display, using an augmented reality (AR) technique, the information and at least one of a name or an image, the at least one of the name or the image associated with the selected product; (Pedley: Fig. 2; Para [0028] (View 220 including an image 205 of product 200 can be projected upon portable computerized device 240. Further view 220 can include graphics, as an exemplary augmented reality program, projected upon the view 220. Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information.); Fig. 8; Para [0049] (At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants standard information, then a display of a standard nutrition label or a display with the information from a standard nutrition label is provided at step 814 to the user. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 826, suggested substitutions are presented to the user.))
retrieving, by the assisting system, health data associated with the user, the health data comprising at least one of: one or more health conditions associated with the user, one or more medical conditions associated with the user, or one or more medications associated with the user, the health data retrieved from a user profile database associated with the assisting system; (Pedley: Fig. 5; Para (Button 520 permits the user to select a total daily calorie target. Button 522 permits the user to select a total daily fat target. Button 524 permits the user to select a total daily carbohydrates target. Button 526 permits the user to select a total daily fiber target.); Figs. 2-3;  Para [0028] (In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.); Fig. 8; Para [0049] (If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.))
identifying, by the assisting system, pre-stored nutrients relating to the set of nutrients; (Pedley: Fig. 8; Para [0049] (At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants standard information, then a display of a standard nutrition label or a display with the information from a standard nutrition label is provided at step 814 to the user); Figs. 2-3; Para [0028]-[0029] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. FIG. 3 is an exemplary display of a portable computerized device providing information to a user regarding nutritional information for a scanned item. Device 300 includes graphical user interface 305. Nutritional details 320, 322, and 324 provide per serving nutritional information related to the scanned product regarding calories, fat content, and sodium content, respectively. An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert.))
analyzing, by the assisting system, the information based on a health effect of the pre-stored nutrients; (Pedley: Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
identifying, by the assisting system, one of an expected first impact on the health data or an expected second impact on the health data; and (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
determining, by the assisting system, that the selected product is suitable for the user upon identifying the expected first impact, (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
wherein the expected second impact is different from the expected first impact. (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
Examiner Note: With regard to the limitation of retrieving, by the assisting system, health data associated with the user, . . ., the health data retrieved from a user profile database associated with the assisting system, Pedley does not expressly state that the health data comprises at least one of: one or more health conditions associated with the user, one or more medical conditions associated with the user, or one or more medications associated with the user – however, this difference is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  The retrieving, by the assisting system, health data associated with the user from a user profile database associated with the assisting system would be performed the same regardless of the specific type of health data.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

As per claim 2, Pedley teaches the expected first impact is a positive impact expected to improve the health of the user; and the expected second impact is a negative impact expected to worsen the health of the user. (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))

As per claim 3, Pedley teaches further comprising determining, by the assisting system, that the selected product is unsuitable for the user upon identifying the expected second impact.  (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))

As per claim 4, Pedley teaches further comprising causing, by the assisting system, the device to provide a notification using the AR technique to the user when the selected product is determined as being one of suitable or unsuitable.  (Pedley: Fig. 8; Para [0049]; Figs. 2-3; Para [0028] (View 220 including an image 205 of product 200 can be projected upon portable computerized device 240. Further view 220 can include graphics, as an exemplary augmented reality program, projected upon the view 220. Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))

As per claim 5, Pedley teaches wherein the information is received upon scanning the selected product using an image recorder of the device or a barcode scanner.  (Pedley: Fig. 8; Para [0049] (At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions.); Figs. 2-3; Para [0028] (FIG. 2 is an illustration of a product on a shelf being scanned by an exemplary portable computerized device. Product 200 is situated on shelf 210. Product 200 can be scanned and identified by an identifying barcode, for example, a universal product code (UPC) symbol 230, using an exemplary camera device installed to portable computerized device 240.))
As per claim 6, Pedley teaches further comprising communicating, by the assisting system, with a product database comprising: one or more general health conditions; the pre-stored nutrients, the pre-stored nutrients comprising: pre-stored nutrients expected to positively impact the one or more general health conditions; pre-stored nutrients expected to negatively impact the one or more general health conditions; pre-stored nutrients that are suitable for the one or more medications; pre-stored nutrients that are unsuitable for the one or more medications; and37 4832-3638-2892pre-stored nutrients affecting the one or more medical conditions; a level of each of the pre-stored nutrients expected to positively impact the one or more general health conditions; one or more first products comprising the pre-stored nutrients; a level of each of the pre-stored nutrients expected to negatively impact the one or more general health conditions; and one or more second products comprising the pre-stored nutrients expected to negatively impact the one or more general health conditions.  (Pedley: Para [0036]-[0038] (User preference database 690 can include stored information about customers, for example, including a user's preferences for displaying nutritional information and suggested substitutions. User preferences can be stored based upon a user's name, account number, phone number, email address, or any other information that can be used to identify a unique customer. User preference database 690 can include programming to monitor suggestions and responses by the user, for example, determining substitutions or healthy products most likely to receive a positive response from the user. According to one embodiment, such adaptive processes can include machine learning algorithms known in the art. In some embodiments, the store product database 680 stores information about a product, including nutritional information for the product, calories, carbohydrates, and other information regarding the product. The store product database 680 may further store other information about a particular product, including price, weight, availability, and similarity of the product to other available products. Store product database 680 can further include information related to items that can be suggested as substitutes for other items. In one example, store product database 680 can include lists of substitutions that are popular with customers or that are suggested by a nutrition expert for a particular product. The product identification module 640 can monitor a product that has been scanned and reference the store product database 680 to reference, based upon a scanned image like a UPC symbol, nutritional information for the scanned product. External server communication module 660 can communicate with external servers to determine additional criteria, such as referencing published dietary or nutritional information. Product identification module 640 can include a data output module, for example, providing nutritional information for a product and information from user preference database 690, such as a nutritional target, to a portable computerized device.); Para [0026]; Fig. 8; Para [0049]; Fig. 2-3; Para [0028]-[0029]; Fig. 5; Para [0031])
Examiner Note: Pedley does not expressly state that the pre-stored nutrients compris[es]: pre-stored nutrients expected to positively impact the one or more general health conditions; pre-stored nutrients expected to negatively impact the one or more general health conditions; pre-stored nutrients that are suitable for the one or more medications; pre-stored nutrients that are unsuitable for the one or more medications; and pre-stored nutrients affecting the one or more medical conditions – however, this difference is merely nonfunctional descriptive material and is not functionally involved in the steps recited.  The communicating, by the assisting system, with a product database would be performed the same regardless of the specific pre-stored nutrients/data comprised in the product database.  This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 70 F.2d 1381, 1385, 217 USPQ 401 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

As per claim 7, Pedley teaches further comprising: 
comparing, by the assisting system, the one or more general health conditions to the one or more health conditions; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
identifying, by the assisting system, one or more matching general health conditions from the one or more general health conditions that match with the one or more health conditions; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
identifying, by the assisting system, the pre-stored nutrients; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
identifying, by the assisting system, the level of the pre-stored nutrients that positively impact the one or more matching general health conditions; and (Pedley: Para [0026]; [0037]; Fig. 8; Para [0049] (IG. 8 is a flowchart illustrating an exemplary process to provide nutritional information and suggested substitutions to a user. Process 800 operates within a portable computerized device and begins at step 802. At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions. In another embodiment, the device can include an optional healthy choice shopping mode, wherein the information and substitutions are offered only when the mode is activated. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user. At step 828, the process ends.))
recommending, by the assisting system, the one or more first products.  (Pedley: Para [0026]; [0037]; Fig. 8; Para [0049] (IG. 8 is a flowchart illustrating an exemplary process to provide nutritional information and suggested substitutions to a user. Process 800 operates within a portable computerized device and begins at step 802. At step 804, the user activates a customer scan program wherein the customer uses a portable computerized device to scan items for purchase. The device can be configured to present nutritional information and/or suggested substitutions. In another embodiment, the device can include an optional healthy choice shopping mode, wherein the information and substitutions are offered only when the mode is activated. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user. At step 828, the process ends.))

As per claim 8, Pedley teaches wherein identifying the one of the positive impact on the health data or the negative impact on the health data comprises: 
comparing, by the assisting system, the one or more health conditions with a product database to determine one or more matched general health conditions;  38 (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
4832-3638-2892comparing, by the assisting system, the set of nutrients with the product database to determine one or more matched pre-stored nutrients; (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
identifying the expected first impact when the matched pre-stored nutrients are expected to positively impact the one or more matched general health conditions; and (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))
identifying the expected second impact when the matched pre-stored nutrients are expected to negatively impact the one or more matched general health conditions.  (Pedley: Para [0026]; Fig. 8; Para [0049] (At step 808, the user scans and item to be purchased. At step 810, a product is identified based upon the scanned item, and nutritional information for the product is referenced in a remote database. At step 812, a determination is made whether the user wants standard nutritional information, for example, as is printed on consumer goods, or the user wants customized nutritional information. If the user wants customized information, then a user profile of the user is referenced at step 816 and a display of a nutritional information based upon the user profile is provided at step 818 to the user. At step 820, a determination is made whether the user wants suggested substitutions to be offered for items scanned for purchase. If the user wants suggested substitutions, then the process advances to step 822, whereat the user's profile is referenced to determine which health criteria to apply in providing suggested substitutions, e.g., reduced calorie, reduced sodium, increased dietary fiber, etc. At step 824, items scanned for purchase are analyzed based upon the referenced criteria. At step 826, suggested substitutions are presented to the user.); Figs. 2-3; Para [0028] (Based upon the scanned symbol 230, a remote database can be accessed and information about a product associated with the symbol can be referenced. In the illustrated embodiment of FIG. 2, a number of calories per serving of product 200 has been referenced (350 in this example,) the number of calories has been cross-referenced to a preference of the user (that products are preferred to have 300 calories per serving in this example,) and message 250 prompts the user to make a decision based upon presented information. Buttons 252 and 254 are presented, requesting input from the user as to whether the item should be added to the user's cart despite the provided information. As illustrated in FIG. 2, a customer can set a per item calorie count target or a product type specific calorie target, e.g., for anything that can be labeled a snack, set a calorie target of 100 calories, or for anything that can be labeled as a lunch entree, set a calorie target of 300 calories. In such an example, a scanned item can include type labels in a database in order to classify the scanned item and permit it to be matched with a target calorie count for a customer.); Para [0029] (An analysis of the product can be performed based upon nutritional goals of the user, based upon generic nutritional guidelines, or stored generically for a product based upon input from a nutrition or health expert. Results of the analysis of the product are displayed in message 330, explaining to the user that the exemplary product has a “fair to poor healthy choice rating,” perhaps conveying to the customer that while the product is not the worst nutritional choice in the store, it is also not the best, and that a substitution might be warranted.))

As per claims 9-16, these claims are substantially similar to claims 1-8, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 17-20, these claims recite limitations substantially similar to claims 1 and 2, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bayu, Muhammad Zulfakar, et al. “Nutritional Information Visualization Using Mobile Augmented Reality Technology.” Procedia Technology, Elsevier, 29 Jan. 2014, https://www.sciencedirect.com/science/article/pii/S2212017313003629. -- augmented reality nutritional information display
Minvielle (US PGP 2013/0269543) -- information could include the consumer's medical history, current physical condition, including height, weight and BMI. Additional consumer information could include specific dietary needs, such as vitamin and mineral levels and food allergies. Additional consumer information could include food preferences, such as disliking cilantro or preferring well-cooked meat, or al dente pasta. Dietary preferences could also include whether the consumer is vegetarian, vegan, kosher, macrobiotic, gluten free, etc. Additional consumer information could include current dietary programs such as being on a diet, such as the South Beach diet, the Atkins diet, the Weight Watchers diet, or a diet provided by the consumer's physician.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625